DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The claim amendments filed on 07/07/2022 have been entered. Accordingly, claims 45-55 and 57-66 remain pending, claims 45, 48, 51, 52, 54, 55, 58, 60, 61, and 64-66 have been amended.
Response to Arguments
Drawing objections
	Applicant indicates in the third paragraph on page 5 of their response filed 07/07/2022 that applicant has submitted replacement sheets for FIGS. 1-3 and added new FIG. 7. However, it appears applicant has inadvertently not included the amendments to the drawings along with applicant’s submission including the claim amendments and response filed on 07/07/2022.
	Therefore, the drawing objections remain unresolved.
Claim objection
In light of applicant’s amendment to the claims filed 07/07/2022, the claim objection has been withdrawn.
Rejection under 35 USC 112
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues in the third paragraph of page 15
“Claim 45 has been amended as suggested by the Examiner and is believed to be in proper form.”

In response, it is noted that while some of applicant’s amendments to the claims resolve some clarity issues for some limitations in the independent claim, the amendments do not resolve all clarity issues. Starting at limitation “e)” of claim 1, the amendments as filed were not made as suggested by the examiner and introduce new clarity issues to the claim, in addition to not resolving the outstanding clarity issues with the limitation.
	Specifically, it is still unclear if the processor is required to execute any instructions from the set of instructions stored in the memory. While applicant has amended the claim to recite the processor as being configured to excite the set of instructions in the first line of limitation “e)”, the second line of the limitation only requires the possibility of the processor executing the “instructions”. It is also unclear if the applicant meant to recite the possibility of the processor executing only some instructions from the set of instructions or the entire set of instructions which it is configured to execute that are stored in the memory. 
Accordingly, in view of the rejection under 35 USC 112(b), this limitation not given patentable weight as it is interpreted to be nothing more than intended use recitations of the claim, i.e., the claim requiring a processor, with the intended use of when the processor executes the instruction(s). Therefore, one of skill in the art would not be able to determine if the entire set or only a subset of the instructions are required by the claim to executed at all, and, what the instructions are which would “determine a value of a power of the illumination radiation at each of the plurality of illumination angles, determining a value of a power of the detected radiation at each of the plurality of detecting angles, obtaining a plurality of angular projection measurements”. 
Additionally, the amendments to claim 45 suggested by the examiner of which some applicant incorporated into the amendment filed for claim 45 neither address nor resolve the outstanding rejections under 35 112(b) for claims 48 and 61, and claims depending from claims 48 and 61. Therefore, the rejections are outstanding and have been updated to reflect amended claim limitations which have introduced clarity issues to the claims.
Rejection under 35 USC 103
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues in the fifth paragraph of page 15
“The proposed combination of Yared and Rothberg fails to disclose or make obvious directing illumination radiation with the radiation being Short Wave Infrared (SWIR) radiation having a wavelength from 1000 nm to 1500 nm, as recited in independent claim 45. Neither Yared nor Rothberg discloses using radiation having the claimed range.”

In response, it is noted that applicant’s arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, [0093] of secondary reference Rothberg was previously cited for teaching the radiation is SWIR, and in [0093] secondary reference Rothberg expressly discloses that the short-wave infrared radiation (SWIR) has a wavelength of 1064 nm, which is within the wavelength range of from 1000 nm to 1500 nm claimed by the applicant in claim 45.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating table” in claim 46, the “rotating gantry” in claim 47, “excitation source”, “region of interest”, “fluorescence detector” in claim 61 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both collimator and beam expander in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIGS. 1-3 and 6 contain multiple unidentified structures that are not labeled or identified in some way, and the omitted information is necessary for a proper understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-55 & 57-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the phrases “(e) a processor configured to execute the set of instructions, wherein the instructions, when executed by the processor, cause the system to… determining an optical absorption map of the region of interest using data corresponding to the plurality of angular projection measurements” in lines 12-28, which renders the claim indefinite because it is unclear if the “instructions” in line 13 of claim require all of the instructions which comprise the “set of instructions” or only a sub-set or portion of instructions which comprise the “set of instructions”. Further it is unclear is any of functions starting in line 14 performed by the system are required by the claim as the system only “causes” these limitations under the conditional limitation of “when [the instructions] are executed by the processor”. It appears, although it is unclear, that all the functions performed by the system recited in lines 14-28 are intended use. Accordingly, if the applicant meant to recite the intended use of these limitations, then these limitations are not given patentable weight.
Claims 46-55 & 57-66 are also rejected due to their dependency on claim 45 in light of the rejection above.
Claim 48 recites the phrase “wherein the instructions, when executed by the processor, cause the processor to determine the optical absorption map” in lines 1-2, which renders the claim indefinite because it is unclear if the applicant meant to refer to the “a representation corresponding to a tomographic reconstruction of an optical absorption map of the region of interest” that is determined in claim 45 on which claim 48 is dependent through the chain of dependency via claim 47, or if the applicant meant to refer to a different optical absorption map, or the optical absorption map of claim 45 before being reconstructed.
Claims 49-51 are also rejected due to their dependency on claim 48 and for reciting the same and/or similar limitations outlined in the rejection above.
Claims 52-54 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
It is also unclear if “the instructions” recited in claim 48 refer to all or only a part of the set of instructions recited in claim 45, on which claim 48 is dependent.
Claims 51-52, 54-55, 58, 60-61, and 64-66 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claim 61 recites the phrase “(e) a fluorescence detector, aligned to detect fluorescent light emitted from the fluorescent emitter in the region of interest” in lines 5-6, which renders the claim indefinite because it is unclear if the fluorescent emitter in (e) refers to the fluorescent emitter present in the region of interest recited in (d) of claim 61 or the fluorescent and/or bioluminescent emitter within the region of interest of the subject recited in claim 60, on which claim 61 is dependent.
Claims 62-66 are also rejected due to their dependency on claim 61 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-55, 57, and 60-66 are rejected under 35 U.S.C. 103 as being unpatentable over Yared (US20070238957), in view of Rothberg et al. (US20180175582, hereafter “Rothberg”).
Regarding claim 45, Yared discloses a system for creating an optical tomographic image of a region of interest of a subject (see 200 in FIG. 2), the system comprising:
(a) a sample stage configured for mounting a subject (see 236 in FIG. 2);
(b) a first source (see 122 in FIG. 2) configured to output illumination radiation (see 123 in FIG. 2) into the region of interest of the subject (see 132 in FIG. 2); 
(c) a first detector (see 124 in FIG. 2) configured to detect radiation (see 127 in FIG. 2) from the first source (see 122 in FIG. 2), wherein the detected radiation is radiation transmitted through the region of interest of the subject (see 132 in FIG. 2);
(d) a memory configured to store a set of instructions (see [0029] a memory for storing code defines a set of instructions); and
(e) a processor configured to execute the set of instructions (see [0029] a processor for executing the set of instructions stored in the memory),
wherein the instructions, when executed by the processor, cause the system to: 
position the sample stage, the first source, and the first detector with respect to one another so that the first source is positioned to illuminate of the region of interest at a plurality of illumination angles ([0100] a multi-positioned scanhead 122 mounted on the gantry rotates with through multiple gantry positions for each optical and x-ray sub-systems around the subject to provide multiple light beams at multiple positions detected by the light detectors 124 which are arranged to detect the multiple light beams at multiple corresponding detection positions) and so that the first detector is positioned to detect of radiation transmitted through the region of interest at a plurality of detection angles ([0100] multiple micro-collimating optical elements of the scanhead 122 shape the light beam(s) exiting towards the subject to position the light beams on the surface of the object 132 at one or multiple positions including the region of interest), wherein each of the plurality of detection angles correspond to each of the plurality of illumination angles  ([0100] detecting at each angular position images which correspond to multiple source locations positioned at multiple angles), and
determine a value of *a power of the illumination radiation at each of the plurality of illumination angles ([0150] flux is defined as the power flowing through a surface S within an interval of time t and has units of power per area per second in the time-domain and units of power per area in the frequency or CW domain, so that the flux detected at any point is determined using equation 18), determining a value of *a power of the detected radiation at each of the plurality of detecting angles ([0130], [0135] the average intensity U at any point in space r can be expressed in terms of its frequency components through its Fourier transform, where any point in space r includes each of the plurality of detection angles, the calculated value of the average intensity of light at point r at time t, U(r, t) represented by Eq. (1). Also see the determination of the detected power for variations of the imaging system as calculated using equations 22-25 described in [0224], [0228]-[0229], equations 26-27 described in [0234]-[0235], equations 28 [0237], equations 29-31 in [0239]], but not limited to specifically cited disclosure), obtaining a plurality of angular projection measurements ([0100] the radiation is detected at each angular position which corresponds to the multiple source locations that are positioned at multiple angles in order to produce multiple images depicting multiple angular projections), **wherein each of the plurality of angular projection measurements comprises determining a ratio of the value of a power of the illumination radiation determined at each of the plurality of illumination angles to the power of the illumination radiation determined at each of the plurality of illumination angles (***[0114]-[0115], [0130], see FIGS. 9, 11 the optical absorption map provides parameters used in application of DOT principles to construct the forward problem in optical tomography using the optical data. Direct or iterative techniques 926 can then be used to solve the inverse problem, the distribution of (μa) absorption coefficients are determined throughout the cavity being imaged and used in the forward model of photon propagation, yielding a more accurate solution to the problem of fluorescence distribution in the diffusive medium of the subject which is characterized by its absorption coefficient μa, the diffusion coefficient D, and the refractive index nin and is surrounded by a non-diffusive medium of refractive index nout. Any time-dependent fluctuation of the average intensity U at any point in space r can be expressed in terms of its frequency components through its Fourier transform as:                         
                            U
                            (
                            r
                            ,
                             
                            t
                            )
                            =
                            
                                
                                    ∫
                                    
                                        -
                                        100
                                    
                                    
                                        +
                                        100
                                    
                                
                                
                                    U
                                    (
                                    r
                                    ,
                                     
                                    ω
                                    )
                                    e
                                    x
                                    p
                                    [
                                    -
                                    i
                                    ω
                                    t
                                    ]
                                    d
                                    ω
                                
                            
                        
                     Eq. (1). The function U(r, ω) in Eq. (1) represent diffuse photon density waves (DPDW), unknown function U(r,t) is obtained from a Green function G(rs,rd) that models light propagation of the diffuse photon waves from a point source to a point detector inside an arbitrarily shaped diffusive volume. See [0132]-[0134], [0136] for the additional functions including where Green function G(rs,rd) is used to calculate the average intensity at a point rd inside the medium U(rd) a given frequency ω is then used are used to determine where the value of the average intensity of light at point r at time t, that that unknown function U(r, t) in Eq. (1) can be calculated.), determining an optical absorption map of the region of interest using data corresponding to the plurality of angular projection measurements ([0033], [0113] the generated three-dimensional optical absorption map may be a collection of absorption coefficients corresponding to a plurality of segmented regions of the target volume), and the processor is further configured to execute the set of instructions, the set of instructions cause the processor to determine a tomographic reconstruction of the optical absorption map of the region of interest ([0031]-[0033] system provides measurement/determination of a tomographic reconstruction of the 3D optical absorption map including the 3D surface model of the subject provides optical tomography algorithm with the  target volume /region of interest, [0103] processors 154, 156 in FIG. 1 provide data to a solution in the form of a 3D optical absorption map); and while the illumination radiation output by the light source disclosed by Yared is disclosed as being infrared waves (see [0100], [0150], [0173]-[0174]), the disclosed light source of Yared is not expressly disclosed as directing illumination radiation through a collimator and a beam expander and the illumination radiation as disclosed by Yared is not expressly disclosed as being short-wave infrared radiation (SWIR) having a wavelength from 1000 nm to 1500 nm.
However, in the same field of endeavor of development of lasers for clinical use, Rothberg teaches a first source aligned to direct illumination radiation through a collimator and a beam expander into the region of interest of the subject ([0167] the FAC 4-142, collimating lens 4-144, and coupling lens 2-142 are arranged to provide approximately 1-to-1 imaging of an output from the laser diode 4-130 into the gain medium 1-105, the mode-locked laser's beam waist size in the gain medium can be determined predominantly by a focal length of curved mirror 2-117 [expander], its distance from the output coupler 1-111, and a distance of the gain medium 1-105 from the output coupler ), wherein the radiation is short-wave infrared radiation (SWIR) having a wavelength from 1000 nm to 1500 nm ([0044], [0093] mode-locked laser 1-105 in FIG. 1-1B emits short-wavelength infrared spectral band pulses that operates at a lasing wavelength of 1064 nm) that is used for medical treatment and diagnosis (see [0048]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Yared with the first source having been aligned to direct illumination radiation through a collimator and a beam expander into the region of interest of the subject, the radiation being SWIR radiation and the radiation is short-wave infrared radiation (SWIR) having a wavelength from 1000 nm to 1500 nm as taught by Rothberg in order to provide control one or more parameters of the output beam so that the excitation energy does not overwhelm or interfere with the subsequently detected fluorescent signal in medical treatment and imaging diagnostic applications ([0053], [0048], [0085] of Rothberg).
*the term “a power value for the illuminated” has been interpreted to the mean intensity of the illumination radiation and the term “a value for the detected radiation” has been interpreted to mean the intensity of the detected radiation as defined by the applicant in [0027] of the published specification.
**the limitation “wherein each of the plurality of angular projection measurements comprises determining a ratio of the value of a power of the illumination radiation determined at each of the plurality of illumination angles to the power of the illumination radiation determined at each of the plurality of illumination angles” has been interpreted to contain typographical errors which, when corrected, the limitation is meant to be read as “wherein each of the plurality of angular projection measurements comprises determining a ratio of the value of a power of the detected radiation determined at each of the plurality of detected angles to the power of the illumination radiation determined at each of the plurality of illumination angles”. 
***the cited disclosure is based on the interpretation of the limitation as defined by the applicant in the disclosure found in [0049] of the published specification where the projection model relates the intensity of the detected radiation to the intensity of the illumination radiation as a function of positional variation in optical absorption coefficients within the region of interest, and [0129]-[0130] which describes using forward models to model light propagation in diffusive media to solve the inverse problem, 
Regarding claim 46, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses further comprising a rotating table operable to rotate about an axis passing through its center ([0098] the subject is positioned on the support/table positioned at the isocenter of the rotating gantry) and configured for mounting the subject,
wherein the first source and first detector are configured to be mounted in a fixed position about the subject ([0100] the light source is mounted on a fixed surface away from the rotating gantry).
Regarding claim 47, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein:
the first source and the first detector are configured to be mounted on a rotating gantry operable to rotate about the subject (see 122 mounted to gantry 230 in FIG. 2).
Regarding claim 48, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to determine the optical absorption map by inverting a projection model of radiation transmission from the first source ([0128], [0130] the inverse problem is solved in which the optical wave-transmitting propagation through the medium are updated to minimize the errors observed between the predicted and measured field), through the region of interest of the subject ([0108], [0130] electrical signals provided by the data processor 128 can correspond to measured optical data associated with the light 123, 127 which has propagated though the diffusive volume V/region of interest delimited by surface S on the subject 132), to the first detector at each of the plurality of illumination angles and corresponding detection angles ([0130] the time-dependent fluctuation of the average intensity U at any point in space can be obtained as the Green function that models light propagation within the medium from a point source to a corresponding point detector is known).
Regarding claim 49, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein inverting the projection model comprises applying an inverse operator of the projection model to a plurality of observation values determined using the data corresponding to the plurality of angular projection measurements ([0114] the optical absorption map is used in Diffuse Optical Tomography (DOT) to construct a forward problem that is then through direct or iterative techniques used to solve the inverse problem), thereby determining the optical absorption map of the region of interest ([0091]-[0092] a three-dimensional map of a given volume includes a dataset of values of a given quantity of an average optical absorption coefficient and an average optical scattering coefficient for the object being imaged at the wavelengths of imaging  that varies in three spatial dimensions throughout the volume).
Regarding claim 50, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the projection model is a discretized model that relates (0149]-[0150] as determined by tomography modes including any surface-bounded inversion operators of tissues, the infinite space Green function g is defined above, ΔS(rp) is defined as the discretized surface area at point), for each of the plurality of angular measurements ([0100] the one or multiple images acquired corresponding to one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions correspond to the multiple angular projections, (i) a value corresponding to an intensity of the detected radiation at the angular measurement ([0150] defined as the average intensity at each surface point of the angular measurements) to (ii) a plurality of optical absorption coefficients ([0033] a collection of absorption coefficients and [0155] μa is the value of each absorption coefficient), each representing optical absorption at a specific point within the region of interest ([0033] a each of the plurality of absorption coefficients corresponding to each of the plurality of segmented regions of the target volume/region of interest in the three-dimensional optical absorption map).
Regarding claim 51, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to determine the optical absorption map by applying a discretized version of an inverse operator of a projection model to determine ([0149]-[0150] as determined by tomography modes including any surface-bounded inversion operators of tissues, the infinite space Green function g is defined above, ΔS(rp) is defined as the discretized surface area at point), for each of the plurality of discretized locations ([0150] defined as the average intensity at the surface point), a corresponding value of the optical absorption coefficient ([0155] μa is the corresponding absorption coefficient value), wherein the discretized inverse operator of the projection model relates, for each of a plurality of discretized locations representing physical locations in the region of interest, a value of an optical absorption coefficient at the location ([0150] defined as the average intensity at the surface location) to at least a portion of a plurality of observation values determined using the data corresponding to the angular projection measurements ([0100] the plurality of observation/images acquired corresponding to one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions correspond to the multiple angular projections).
Regarding claim 52, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to determine the optical absorption map using the data corresponding to the plurality of angular projection measurements ([0100] the one or multiple images acquired for the optical absorption map correspond to the multiple angular projections that are in correspondence with one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions) and calibration data ([0112], [0114] the measurements corresponding to the excitation light transmitted through the object, or intrinsic light determined in step 910 in FIG. 9 are used to correct/calibrate captured fluorescent measurements such as in the optical absorption map), wherein the optical absorption map is quantitative ([0050], [0052] the optical absorption map visually indicate a spatial distribution of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume/region of interest in the subject).
Regarding claim 53, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the calibration data comprises* at least one member selected from the group consisting of:
data corresponding to a power of the source ([0150] the flux detected is defined as the power flowing through a surface S within an interval of time t and has units of power per area per second in the time-domain).
*the limitation has been interpreted in the alternative, requiring only the calibration data comprises only data corresponding to a power of the source; or requiring only the calibration data comprises only data corresponding to measurement(s) of a radiometric configuration of the system; or requiring only the calibration data comprises only data corresponding to an intensity response of the detector.
Regarding claim 54, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to obtain a measurement of one or more boundaries representing a surface of the subject about the region of interest ([0093] a three-dimensional surface model of the object is generated to provide the optical tomography algorithm with the boundary conditions necessary for its computation), wherein the instructions, when executed by the processor, cause the processor to determine the optical absorption map using the measurement of the one or more boundaries ([0115] using the boundaries detected so that different parts of the tissue under examination may be delineated for the creation of the optical absorption map).
Regarding claim 55, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses in an alternative embodiment wherein the instructions, when executed by the processor,  cause the processor to apply one or more denoising filters to the data corresponding to the plurality of angular projection measurements ([0146] using a convergence criterion at iterative steps limits/filters limits are put on the relative change in a value of a function after each plurality of angular projection measurements and limits on new contributions of the new plurality of an angular projection measurement to the overall value of the intensity by selecting a threshold value which can be about twice the value of noise).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiments of modified Yared to provide an adaptive adjustment can be achieved by monitoring the relative change in value of the calculated intensity added by each iteration step and stopping the number of iterations based on a convergence criterion ([0146] of Yared).
Regarding claim 57, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the region of interest comprises one or more anatomical organs ([0108] an animal or human subject 132 has internal structures/organs and is not internally homogeneous) and the instructions cause the processor to process the optical absorption map to automatically localize the one or more anatomical organs in the optical absorption map ([0103], [0108], [0127] the anatomical image processor 156 provides the anatomical data in the form of three-dimensional optical absorption map to the solution processor 154 which [automatically] solves for the unknown distribution inside internal structures of subject 132 in order to establish physical positions and characteristics of the internal structures of the object 132 in a specific volume [region of interest] of the three-dimensional optical absorption map).
Regarding claim 60, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to use the determined optical absorption map to obtain a tomographic representation of a distribution* of a fluorescent emitter within the region of the subject ([0052] the tomographic image(s) visually indicates a spatial distribution of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume of the object).
*the limitation has been interpreted in the alternative, requiring a tomographic representation of a distribution of only a fluorescent emitter within the region of the subject; or a tomographic representation of a distribution of only a bioluminescent emitter within the region of the subject.
Regarding claim 61, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses comprising:
(d) an excitation source (122 in FIG. 2) aligned to direct excitation light into the region of interest of the subject ([0031] excitation light is directed into the subject), the excitation light having a wavelength corresponding to an excitation wavelength of a fluorescent emitter present in the region of interest ([0023] fluorescent light emitted from the fluorophore(s) inside the subject, [0100] the representative values of the excitation wavelength of the narrow-band light sources 122 corresponding to multiple molecular probes designed for the excitation wavelengths); and
(e) a fluorescence detector ([0040] the light detector is or includes a CCD camera and/or a time-gated intensified CCD camera, e.g., an iCCD camera), aligned to detect fluorescent light emitted from the fluorescent emitter in the region of interest ([0112] fluorescent light emitted by a fluorophore inside the subject are detected), wherein the fluorescence detector responsive to light having a wavelength corresponding to an emission wavelength of the fluorescent emitter present in the region of interest ([0045] the detected fluorescent light is different than the peak wavelength of the excitation light, for example, to facilitate discrimination between the narrow bandwidth excitation and emission light at multiple locations/regions of interest in the subject),
wherein the instructions, when executed by the processor, cause the processor to determine a tomographic representation of the distribution of the fluorescent emitter in the region of interest using data corresponding to the detected fluorescent light and the determined optical absorption map ([0050], [0052] optical absorption map includes absorption coefficients corresponding to a plurality of segmented regions of the target volume/ region of interest of the subject to visually indicate a corresponding spatial distribution map of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume/region of interest of the subject, [0115] the distribution of (μa) absorption coefficients throughout the cavity being imaged is used in the forward model of photon propagation, yielding a more accurate solution to the problem of fluorescence distribution and see a tomographic representation generated in FIG. 9 step 928 which is generated as a result of the output of steps 902-926).
Regarding claim 62, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the excitation source is operable direct the excitation into the region of interest from a plurality of different excitation source positions ([0024], [0100] excitation light beams are directed into the object at multiple/plurality of different positions, e.g., at multiple angles).
Regarding claim 63, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the fluorescence detector is operable to detect fluorescent light emitted from the region of interest at a plurality of different fluorescent detector positions ([0094], [0096] each of the one or more light sources 122 projects light 123 toward the subject 132. Portions 127 of the light 123 which pass through the subject 132 are received by one or more light detectors 124, which are adapted to receive fluorescent light generated by fluorophores internal to the subject 132).
Regarding claim 64, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to determine the tomographic representation of the distribution of the fluorescent emitter by inverting a forward model ([0114] after solving the forward model in the first step, the second step is solved using direct inversion, χ2-based fits, and algebraic reconstruction techniques) that describes (i) excitation light propagation from a point corresponding to an excitation source position to a point corresponding to a position of a fluorescent emitter in the region of interest ([0115] in the forward model of photon/light propagation, yielding a more accurate solution to the problem of fluorescence distribution) and (ii) emission light propagation from the position of the fluorescent emitter to a point corresponding to a fluorescence detector position (see 127 in FIG. 2 ).
Regarding claim 65, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor, cause the processor to use the determined optical absorption map in the forward model ([0114]-[0115] instruction step 924 provides boundary conditions and the optical absorption map provides parameters used in application of DOT principles to construct the forward model).
Regarding claim 66, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the instructions, when executed by the processor,  cause the processor to determine a map of a concentration of the fluorescent emitter in the region of interest using data corresponding to the detected fluorescent light and the determined optical absorption map ([0050], [0052] optical absorption map includes absorption coefficients corresponding to a plurality of segmented regions of the target volume/ region of interest of the subject to visually indicate a corresponding spatial distribution map of a quantity (e.g., concentration) of at least one of the one or more fluorophores within the target volume/region of interest of the subject).
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Yared, in view of Rothberg, as applied to claim 45 above, further in view of Darne et al. (US20160038029, hereafter “Darne”).
Regarding claim 58, modified Yared, in view of Rothberg, substantially discloses all the limitations of the claimed invention, specifically, Yared discloses wherein the sample stage, first source, and first detector are operable to allow recording at each of a plurality of time points, a corresponding set of a plurality of angular projection measurements ([0024] multiple positions (e.g., at multiple angles)/projection measurements are each acquired by one beam at one point in time), and wherein the instructions, when executed by the processor, cause the processor to:
for each of the plurality of time points, determine a corresponding optical absorption map of the region of interest using data corresponding to the corresponding set of the plurality of angular projection measurements ([0100] the one or multiple images acquired for the optical absorption map correspond to the multiple angular projections that are in correspondence with one or multiple source locations in raster-scan fashion so that each angular position of the different gantry positions), thereby determining an optical absorption map representing optical absorption in the region of interest at each of the plurality of different time points ([0159] resolves the distribution of times that the detected photons travel into the medium for each of the multiple source-detector pairs is determined), but does not explicitly disclose a plurality of optical absorption maps.
However, in the same field of endeavor of infrared fluorescence imaging, Darne a plurality of optical absorption maps ([0068] the plurality of 2D slices show logarithmic intensity/absorption maps of the fluorophore along with the artifacts generated internal to the reconstructed volume).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiments of modified Yared to include the plurality of optical absorption maps taught by Darne to provide the 2D absorption maps indicate the actual position of the fluorophore ([0068] of Darne) and provide intensity attenuation and phase-shift measurements at multiple-frequencies that can image intrinsic absorption and scattering, and also fluorophore concentration ([0159] of Yared).
Regarding claim 59, modified Yared discloses wherein a temporal separation between each of the plurality of time points is sufficiently small so as to provide video rate images of optical absorption in the region of the subject ([0098] improved scan speed and temporal resolution/small temporal separation, [0102] the detectors are capable of imaging rates are 5-30 frames per second [indicating a rate of high definition video] at low read-out noise and dynamic range of 2000-4000 or higher).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793